DETAILED ACTION
This action is pursuant to the claims filed on 12/23/2020. Claims 1-14 are pending. A first action on the merits of claims 1-14 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-3, 6-7, 9-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proud (U.S. PGPub No. 2014/0245791) in view of Fullerton-2 (U.S. PGPub No. 2009/0288241).
Regarding claim 1, Proud teaches an apparatus (Fig 1A monitoring device 10), comprising: a flexible member configured to be wrapped around part of a subject's body (Fig 1A wearable device structure 11), the flexible member comprising a first end portion and a second end portion (see Fig 1A); a magnetic arrangement embedded within the flexible member (Fig 1A magnets 12; [0084]) wherein the magnetic arrangement comprises at least one magnet positioned within the first end portion of the flexible member and at least one magnetic portion positioned within the second end portion of the flexible member (Fig 1A magnets 12 on each end portion); and wherein the magnetic arrangement is configured to hold the first end portion of the flexible member in position relative to the second end portion when the flexible member is bent so that the first end portion and the second end portion overlap (See Fig 1A/1E and [0086]); and wherein the magnetic arrangement is embedded within the flexible member (Fig 1a, magnets 12 are embedded within both ends of the wearable device structure 11).
Proud remains silent to the specific pattern arrangement on each end portion of the device. 
In related prior art, Fullerton-2 teaches a similar device with a flexible member comprising a first end portion and a second end portion (Fig 10a, strap 1010 with field emission structures 1018, 1020, 1060, 1062). Fullertron further teaches wherein a first end comprises a magnetic arrangement and a second end comprises a second magnetic arrangement (See Fig 10a, first magnetic arrangement 1020 at first end and second magnetic arrangement 1018 at second end portion), wherein the magnetic arrangement has different patterns of magnets embedded within the flexible member at the first end portion and the second end portion ([0037] describing mirrored (i.e. different) patterns of magnetic arrangements 1020/1018); wherein the first end portion can be secured at an offset angle relative to the second end portion based on the different patterns of magnets (Figs 11A-F and [0037], magnetic field emission structures 1018 and 1020 can be arranged at offset angles relative to the other; see Figs 11B-C), wherein a first pattern of magnets embedded within the first portion has a different orientation with respect to a second pattern of magnets embedded within the second portion when the first end portion is arranged at the offset angle relative to the second end portion 
Regarding claim 2, in view of the combination of claim 1 above, Fullerton-2 further teaches wherein the magnetic arrangement comprises a plurality of magnets disposed in an array comprising a plurality of columns and a plurality of rows (Fig 10A and 11A-F, each magnetic field emission structures 1018/1020 comprises a plurality magnets having rows and columns). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnets on the end portions of Proud in view of Fullerton-2 to incorporate the magnetic field emission structures taught by Fullerton-2 on the respective first and second end portions of the flexible member to arrive at the device of claim 1. Incorporating the magnetic field emission structures that can be arranged at an offset angle with respect to one another would advantageously provide the magnetic structures with a decreased attraction force in the offset arrangement to provide easier detachment of the end portions to create a marked-improvement over the known fastening mechanisms in the prior art ([0037]).
Regarding claim 3, in view of the combination of claim 1 above, Fullerton-2 further teaches wherein the magnetic arrangement comprises the first pattern and the second pattern with at least two orders of rotational symmetry (Fig 10A and 11A-F, hexagonal shape of magnetic field emission structures 1018/1020 have two orders of rotational symmetry). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnets on the end portions of Proud in view of Fullerton-2 to incorporate the magnetic field emission structures taught by Fullerton-2 on the respective first and second end portions of the flexible member to arrive at the device of claim 1. Incorporating the magnetic field emission structures that can be arranged at an offset angle with respect to one another would advantageously provide the magnetic structures with a decreased 
Regarding claim 6, Proud further teaches wherein a plurality of magnets are provided within at least one portion of the flexible member as the first pattern or the second end portion of the flexible member as the second pattern (See Fig 1A, first pattern in first end portion and second pattern in second end portion) and the plurality of magnets are disposed so that adjacent magnets within have repelling polarities (Fig 1C and [0086]).
Regarding claim 7, Proud further teaches wherein the at least one magnet positioned at the first end portion has a first polarity and at least one magnet positioned at the second end portion has a different polarity (Fig 1E and [0086], magnets 12 of each end of wearable device 11 create closure and engagement of device; magnets have opposing polarities to create closure).
Regarding claim 9, Proud further teaches wherein the at least one magnetic portion positioned within the second end portion of the flexible member comprises one or more magnets (See Fig 1A magnets 12 on each end portion).
Regarding claim 10¸ Proud further teaches wherein the flexible member is configured to be wrapped around a portion of a subject's body ([0086]).
Regarding claim 12, Proud further teaches wherein the flexible member comprises a polymer ([0360] wearable device is made of silicone rubber).
Regarding claim 13, Proud further teaches further comprising one or more sensors arranged to detect a biometric parameter of the subject (Fig 1B sensor 14 and [0102]).
Regarding claim 14, Proud/Fullerton-2 teaches the apparatus of claim 1 above and Proud further teaches the device as wearable.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proud in view of Fullerton-2 as applied to claim 1, and in further view of Claro (U.S. PGPub No. 2008/0282517).
Regarding claim 11, Proud/Fullerton-2 teach the apparatus of claim 1 as stated above.
Proud fails to teach wherein the flexible member comprises a textile.
Claro teaches a similar flexible member that comprises a textile (Figs 4-6 sheaths 40/40’ and bands 42/43 are stitched together as textiles). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible member of Proud in view of Fullerton-2 and Claro to incorporate textile material to the flexible member to arrive at the apparatus of claim 11. Doing so would provide a comfortable material to the user to wear while also maintaining flexibility to allow for the flexible member to wrap around a portion of the user’s body.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proud in view of Fullerton-2 as applied to claim 1, and in further view of Fullerton (U.S. PGPub No. 2009/0250575).
Regarding claim 4, in view of the combination of claim 1 above, Fullerton-2 further teaches wherein the magnetic arrangement comprising a tessellated array pattern of magnets (Fig 10A and 11A-F, each magnetic emission structure is a tessellated array of magnets) wherein the plurality of magnets of the first pattern align with the plurality of magnets of the second pattern positioned within the second end portion (Fig 10A and 11A-F, magnets of magnetic emission structures 1020 and 1018 are directly aligned on top of one another). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnets on the end portions of 
Proud/Fullerton-2 fail to teach wherein the tessellated array pattern of magnets comprising a plurality of polygons and the plurality of magnets of the second pattern arranged to align with vertices of the plurality of polygons positioned within the second end portion of the flexible member.
In related magnetic closure prior art, Fullerton teaches a similar apparatus wherein a magnetic arrangement secures two structures together (Fig 1A-B panels 102 and 118, magnet structures 104a-d, and complementary magnet structures 105a-d; [0046]). Fullerton teaches an alternative magnetic arrangement comprising a tessellated array pattern of magnets comprising a plurality of polygons (Fig 18F hexagon shaped source 1810 is tessellated with plurality of hexagons) and a plurality of magnets arranged to align with vertices of the polygons positioned within the second end portion of the flexible member (Fig 18F complementary structure of hexagon source 1810 would align with the vertices of the hexagons; see Fig 1A-B for reference). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnets of Proud in view of Fullerton-2 and Fullerton to incorporate the tessellated array of magnets comprising polygons such that the vertices of the polygons are aligned between the  	
Regarding claim 5, in view of the combination of claim 1 above, Fullerton-2 further teaches wherein the magnetic arrangement comprising a tessellated array pattern of magnets (Fig 10A and 11A-F, each magnetic emission structure is a tessellated array of magnets) wherein the plurality of magnets of the first pattern align with the plurality of magnets of the second pattern positioned within the second end portion (Fig 10A and 11A-F, magnets of magnetic emission structures 1020 and 1018 are directly aligned on top of one another). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnets on the end portions of Proud in view of Fullerton-2 to incorporate the magnetic field emission structures taught by Fullerton-2 on the respective first and second end portions of the flexible member to arrive at the device of claim 1. Incorporating the magnetic field emission structures that can be arranged at an offset angle with respect to one another would advantageously provide the magnetic structures with a decreased attraction force in the offset arrangement to provide easier detachment of the end portions to create a marked-improvement over the known fastening mechanisms in the prior art ([0037]).
Proud/Fullerton-2 fail to teach wherein the tessellated array pattern of magnets comprising a hexagonal array pattern of magnets and a plurality of magnets as the second pattern 
Fullerton teaches a similar apparatus wherein a magnetic arrangement secures two structures together (Fig 1A-B panels 102 and 118, magnet structures 104a-d, and complementary magnet structures 105a-d; [0046]). Fullerton teaches an alternative magnetic arrangement comprising a hexagonal array pattern of magnets (Fig 18F hexagon shaped source 1810 with plurality of individual hexagon shaped magnets) and a plurality of magnets arranged to align with vertices of the hexagons positioned within the second end portion of the flexible member (complementary structure of hexagon source 1810 would align with the vertices of the hexagons). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnets of Proud in view of Fullerton-2 and Fullerton to incorporate the tessellated array of magnets comprising polygons such that the vertices of the polygons are aligned between the respective first and second patterns to arrive at the device of claim 4. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at the time the since applicant has not disclosed that shape of the magnets solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a tessellated array of circles with the entire circumference of each circle magnet of the first pattern aligned with the respective circumferences of the second pattern as taught in Fullerton-2.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proud in view of Fullerton-2 as applied to claim 1, and in further view of Gladish (U.S. PGPub No. 2017/0311666).
Regarding claim 8
Proud fails to teach wherein the magnetic arrangement is printed onto the flexible member.
In related magnetic fastening prior art, Gladish teaches the use of permanently printed magnets on a support substrate (Fig 8A-B magnets 3/5 on support substrate 2/4; [0081]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic arrangement of Proud in view of Fullerton-2 and Gladish to incorporate the magnetic arrangement printed on the flexible member to arrive at the apparatus of claim 8. Doing so would be a simple substitution of one known magnetic element arrangement (Proud, embedded magnets [0084]) for another known magnetic element arrangement (Gladish, printed magnets [0081]) to yield the predictable result of a magnetic arrangement on the end portions of a wearable device to enable the magnetic closure of the device to a user.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. These arguments are unpersuasive for the reasons stated in the advisory action mailed 01/13/2021. The response of the above noted advisory action is reproduced below for the applicant’s convenience. 
The applicant argues, on page 9 of the remarks filed 12/23/20, that Proud and Fullerton-2 fail to disclose or suggest "at least that the first end portion can be secured at an offset angle relative to the second end portion, and that a first pattern of magnets embedded within the first end portion has a different orientation with respect to a second pattern embedded within the second portion when the first portion is secured at the offset angle", as recited in claim 1. 
Fullerton-2 discloses a release mechanism that can rotate the magnets on the strap and support from being in alignment to out of alignment which reduces the magnetic forces between the magnets on the strap and on the support structure, thereby releasing the strap (Figs 11A-F and [0037]). The applicant argues that "the purpose of this offset angle in Fullerton-2 is to reduce the magnetic interaction between the two portions so that the portions can be separated ... it is clear that in Fullerton-2, the magnets in the strap and the support structure have to be aligned (i.e., not arranged in an offset angle) in order to secure the strap to the support structure." (Pg 10 remarks). 
However, the Examiner notes that paragraph [0037] and figures 11A-D of Fullerton-2 explicitly disclose that the magnets in the strap and the support structure are secured to one another when they are arranged in the offset position. Specifically, figures 11B-C disclose the offset position of the magnets with the strap still secured. Paragraph [0037] discloses that the magnetic field structures 1018 and 1020 are separated at the rotation step of Fig 11D: "the mirror image second magnetic field emission structure 1020 is still further rotated by the release mechanism 1024 until the attractive force becomes very small, such that the two magnetic field emission structures 1018 and 1020 are easily separated as shown in FIG. 11E." Therefore, the magnetic field emission structures 1018 and 1020 are capable of being arranged in an offset angle while remaining secured with respect to one another as disclosed in figures 11B-C and [0037]. As such, these arguments are unpersuasive. 
Arguments regarding dependent claims 2-14 are equally unpersuasive for the reasons stated above. As such these claims are NOT ENTERED.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EUN HWA KIM/Primary Examiner, Art Unit 3794